Citation Nr: 1724521	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  96-45 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 7, 2011, for the grant of service connection for PTSD.

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.

4.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from July 1970 to July 1973, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from August 1996 and July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 1998 and again in August 2003, the Board remanded the appeal for additional development.  

In January 2002, the Veteran testified at a personal hearing before a Veterans' Law Judge that has since retired.  While in November 2014 the Veteran requested a new hearing, in May 2015 he withdrew this hearing request.  Therefore, the Board finds that VA can adjudicate the claim without scheduling the Veteran for another hearing.  

In June 2006, the Board denied the appeal.  The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, eventually, the Court vacated and remanded that Board decision in a November 2013 memorandum decision.

In a June 2015 decision, the Board granted the Veteran service connection for PTSD and remanded the claim of service connection for an acquired psychiatric disorder other than PTSD for additional development. 

The claims for an earlier effective date for the grant of service connection for PTSD, for a higher rating for PTSD, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

The preponderance of the evidence of record shows that an acquired psychiatric disorder other than PTSD is not related to service, a psychosis did not manifest itself to a compensable degree in the first post-service year, and an acquired psychiatric disorder other than PTSD was not caused or aggravated by the Veteran's service connected PTSD. 


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in writings to VA and in statements to healthcare professionals reported that he has an acquired psychiatric disorder other than PTSD due to, in substance, the experiences he had while serving in the Republic of Vietnam (i.e., being subject to sniper fire, rocket attacks, and constantly having to be alert for booby traps); due to an Army physical where the audiological equipment malfunctioned and he was injured by high frequency sounds; and/or due to his service-connected PTSD.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In accordance with the November 2013 Court decision and June 2015 Remand, the Board remanded the appeal to attempt to locate any outstanding service treatment records.  However, the search for these records did not uncover any additional records (see deferred rating decision dated in May 2016) and in June 2016 the Veteran was notified of the results of this search.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Therefore, the Board finds that there was substantial compliance with the Court's decision and the Remand and adjudication of this claim may go forward without these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Service connection is warranted where the evidence shows that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The post-service record shows the Veteran being diagnosed with a number of acquired psychiatric disorders other than PTSD to include a generalized anxiety disorder, a schizoid personality disorder, a delusional disorder, a dysthymic disorder, depression, and schizophrenia.  See, e.g., VA treatment records dated in February 1990, October 1990, November 1990, December 1990, January1991, June 1992, July 1992, October 2009, April 2011, March 2012, and January 2014; Ingwell Psychological Service psychiatric testing and examination dated in January 1997; VA examinations dated in November 1990, April 2016, July 2016, September 2016, and October 2016.  Furthermore, the Board finds that the Veteran and others are competent to report on having observable symptoms of a psychiatric disorder because these symptoms come to them via their own senses.  See Davidson.  

However, the Veteran's service treatment records, except for the October 1969 induction examination and a June 1973 Physical and Mental Status on Release from Active Service, are not available.  Moreover, the June 1973 Physical and Mental Status examination is negative for complaints, diagnoses, or treatment for any psychiatric disorder.  In fact, it reported that the Veteran's physical condition in July 1973 was such that he was qualified for separation or re-enlistment without re-examination.  Likewise, the post-service treatment records do not show his complaints, diagnoses, or treatment for any acquired psychiatric disorder other than PTSD until 1986; over a decade after service.  See, e.g., Social Security Administration (SSA) disability determination dated in April 1991(finding the Veteran disabled since 1986 based on a primary diagnosis of schizophrenia); VA examinations dated in November 1990, April 2016, July 2016, September 2016, and October 2016; and VA treatment records dated in October 1990 and February 1991.  

The record also does not show him being diagnosed with a psychosis in his first post-service year but instead the diagnosis is first reflected over a decade after service.  Id.  In this regard, the September 2016 and October 2016 VA examiners both specifically opined that the Veteran's acquired psychiatric disorder other than PTSD did not manifest itself to a compensable degree in the first post-service year and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Moreover, while the Veteran may claim that he had had an acquired psychiatric disorder other than PTSD since service, the Board finds the negative June 1973 Physical and Mental Status on Release from Active Service and the post-service treatment records which do not document complaints, diagnoses, or treatment for an acquired psychiatric disorder other than PTSD until over a decade after service more probative than any lay claims to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Further, the record does not show a medical link between a post-service diagnosed acquired psychiatric disorder other than PTSD (i.e., schizophrenia) and service.  In fact, VA examiners in July 2016, September 2016, and October 2016 all specifically opined that the Veteran's acquired psychiatric disorder other than PTSD (i.e., schizophrenia) was not due to his military service and these medical opinions are also not contradicted by any other medical evidence of record.  See Colvin.  

Lastly, the record does not show that the Veteran's service-connected PTSD caused or aggravated an acquired psychiatric disorder other than PTSD.  In fact, the September 2016 and/or October 2016 VA examiner specifically opined that his PTSD did not cause and/or aggravate an acquired psychiatric disorder other than PTSD and these medical opinions are also not contradicted by any other medical evidence of record.  See Colvin.  

As to any lay claims from the Veteran and others that an acquired psychiatric disorder other than PTSD was caused by the claimant's military service and/or caused or aggravated by his service-connected PTSD, the Board finds the VA examiners opinions that more probative because they have greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board also finds that diagnosing an acquired psychiatric disorder requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay etiology opinions are not competent evidence.  Jandreau.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's acquired psychiatric disorder other than PTSD did not manifest during military service; a psychosis did not manifest in the first post-service year; an acquired psychiatric disorder other than PTSD did not continue since service; a post-service acquired psychiatric disorder other than PTSD was not caused by a disease or injury while on active duty; and an acquired psychiatric disorder other than PTSD was not caused or aggravated by the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310; Also see Owens.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD must be denied because the weight of the evidence is against the claim.  Id.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

In August 2016, the RO notified the Veteran of its July 2015 rating decision that granted service connection for PTSD and rated it as 30 percent disabling effective from November 7, 2011.  In March 2017, the Veteran's representative filed a notice of disagreement with the July 2015 rating decision.  The notice of disagreement expressed dissatisfaction with the effective date of the grant of service connection for PTSD, the rating for the PTSD, and the failure to grant a TDIU as part of the rating for the PTSD.  No further action was taken by the RO.  Therefore, the Board finds that a remand for the issuance of a statement of the case (SOC) as to these issues is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following action:

As to the claims for an earlier effective date for the grant of service connection for PTSD, the rating for PTSD, and claim for a TDIU, issues the Veteran and his representative a SOC.  Thereafter, only return to the Board the issues they timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


